Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent. I believe a products liability action brought pursuant to R.C. 2307.71 through 2307.80 is an action upon a “liability created by statute” and is therefore governed by the six-year statute of limitations of R.C. 2305.07 rather than R.C. 2305.10, the two-year *541statute of limitations for bodily injuries. Consequently, for the following reasons, I would affirm the judgment of the court of appeals.
According to the majority, in order for a liability to be “created by statute” the liability must be based on a new cause of action that would not exist but for the statute. See Hawkins v. Furnace Co. (1884), 40 Ohio St. 507, 515. Rather than apply this restrictive test, I would follow the court of appeals’ approach and hold that an action becomes a “liability created by statute” and is subject to R.C. 2305.07 when the statute modifies or alters the common law and creates a new concept of liability.
I believe this test is in line with our more recent decision of Bora v. Kerchelich (1983), 2 Ohio St.3d 146, 2 OBR 692, 443 N.E.2d 509, where we applied the six-year statute of limitations to injuries caused by a dog. The Bora opinion, which made no mention of Hawkins, supra, was decided on the ground that the “contemporary version of the [dog-bite] statute * * * gives rise to the cause of action.” Id. at 147, 2 OBR at 693, 443 N.E.2d at 510. Thus, the enactment of this statute, which made a dog owner strictly liable for injuries caused by his or her dog, changed or refined the common law so that the cause of action became a “liability created by statute.”
Likewise, R.C. 2307.71 et seq., the Product Liability Act, which was passed in 1987 as part of the General Assembly’s “tort reform” package, changed the common law so that a products liability action is now a “liability created by statute.” The Act defines exactly who is amenable to suit and under what circumstances a cause of action exists. Further, the General Assembly has substantively changed the common law by eliminating certain traditional theories of recovery (including implied warranty of merchantability and fitness for a particular purpose)6 and by eliminating the proof necessary for the recovery of punitive damages.
The majority downplays or ignores these changes. However, I believe these changes are substantial and are proof that a products liability claim is created by statute and governed by R.C. 2305.07 for purposes of the statute of limitations. For instance, the elevation of the standard of proof (from preponderance of the evidence to clear and convincing standard) is clearly a departure from the common law and is significant, since it seriously affects a claimant’s ability to recover punitive damages.
Therefore, although there existed a common law of products liability, the General Assembly, by statutorily defining products liability claims and refining the theories of proof and recovery, altered the common law to such a degree that *542a products liability action brought under R.C. 2307.71 to 2307.80 has become a “liability created by statute.” Because of these changes, I would hold that a products liability claim is an action upon a “liability created by statute” and is governed by the six-year statute of limitations found in R.C. 2305.07.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.

. R.C. 2307.71(M)(3) and 2307.71(N) define “product liability claim” in terms of an express representation of material fact rather than in terms of an implied warranty theory.